Citation Nr: 1129125	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-22 714	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for postoperative residuals of a right knee injury, including degenerative joint disease.  

2.  Entitlement to an initial compensable rating for residuals of a left ankle fracture, including degenerative joint disease.  

3.  Entitlement to an initial compensable rating for plantar fasciitis of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  Due to the Veteran's subsequent relocation, the appeal was certified for review by the VA Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.

This case is REMANDED to the RO via VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Many additional treatment records compiled in 2005 at Fort Gordon in Georgia, only just a few of which are duplicates of records already on file, were received by the AMC in October 2010 prior to its issuance of its last decisional document, a supplemental statement of the case of November 2010.  According to claims folder entries, those records were lost or mislaid, requiring the AMC to again request copies of those records from the service department, with receipt thereof by VA occurring after its issuance of the SSOC in November 2010 and without any waiver for initial AMC review thereof.  Given that the records were received by VA prior to issuance of that SSOC, but not referenced therein, remand for issuance of a further SSOC is required under 38 C.F.R. § 19.31 (2010).  

Notice, too, is taken that the Board through its July 2010 remand requested the AMC to obtain certain medical records referenced by the Veteran at his Board hearing in December 2007, including those prepared at VA outpatient medical facilities in Pennsylvania and at Fort Dix, New Jersey.  Those medical records compiled at the VA Medical Center in Philadelphia, Pennsylvania, and its outpatient clinic(s) were made a part of the Veteran's VA claims folder in October 2010; however, efforts to obtain medical records from Forts Dix and McGuire in New Jersey, produced no additional records, only records from Fort Gordon in Georgia for the period from February to May 2005.  A report of telephone contact in October 2010 between AMC and Philadelphia VAMC personnel indicated that no records for the outpatient facility at Fort Dix were located at the Philadelphia facility and that efforts to obtain the Fort Dix location would require an off-site search.  Also a report of telephone communication in November 2010 between personnel of the AMC and a service department facility at McGuire Air Force Base indicated that in mid-October 2010 certain records from Alta Radiology and Lab were copied and mailed to VA, but they are not now contained within the Veteran's claims folder.  On that basis, corrective action is required.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order).  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Obtain all records of medical treatment, not already on file, which were compiled at service department medical facilities, including Forts Dix and McGuire, and at Alta Radiology and Lab, during postservice years.  Once obtained, those records should be made a part of the Veteran's VA claims folder.  To the extent that the Ft. Dix records require an off-site search, such search must be undertaken.  The file indicates that medical records from Alta Radiology and Lab were sent to VA in October 2010.  Those records are not in the file and must be requested again.

Efforts to obtain these and any other Federal records must continue until the AMC determines that the records sought do not exist or that further efforts to obtain them would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) (2010) must be provided to the Veteran and he must then be afforded an opportunity to respond.

2.  Adjudicate and/or readjudicate, as applicable, the remaining issues on appeal including entitlement to schedular or extraschedular ratings in excess of 10 percent for right knee and left ankle disorders and an initial compensable rating either on a schedular or extraschedular basis for plantar fasciitis of the left foot.  Consideration should be afforded all governing legal authority, as well as all pertinent evidence, inclusive of the Fort Gordon records added to the claims folder in January 2011.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate period of time to respond, before the record is returned to the Board for further review.

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn regarding the final disposition of the claims in question as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


